Exhibit 10.3

 

Loan Agreement

 

This Loan Agreement (the “Loan Agreement”) is dated as of the 27th day of
December, 2019, by and between MVB BANK, INC., a West Virginia banking
corporation, its successors and/or assigns (the “Lender”), having an address for
notices hereunder of 12100 Sunset Hills Road, Suite 130, Reston, Virginia 20190,
Attn: Garret Reed; and Broad Street Operating Partnership, LP, a Delaware
limited partnership, Broad Street Realty, Inc., a Delaware corporation, and
Broad Street Realty, LLC, a Maryland limited liability company, their respective
successors and/or assigns (collectively, the “Borrower” for clerical
convenience), each having an address for notices hereunder of 7250 Woodmont
Avenue, Suite 350, Bethesda, Maryland 20814, Attn: Michael Jacoby; and agreed
and consented to by each Guarantor (as defined below).

 

The Borrower has applied to Lender for and the Lender has agreed to lend,
subject to the terms of this Loan Agreement and all other Loan Documents (as
defined below), a sum of money in the aggregate principal amount of up to Six
Million Five Hundred Thousand and 00/100 Dollars ($6,500,000.00) (hereinafter
whether administered as one or more loans, referred to, singularly or
collectively, as the “Loan”), for the following purpose (hereinafter the
“Purpose”): (i) to effect the refinance of one more existing loans made by
EagleBank to one or more Borrower, and (ii) to provide the Borrower with
additional working capital to support the operational business objectives of the
Borrower as disclosed and provided to the Lender, subject to the terms of this
Loan Agreement.

 

The guarantors of the Loan are BSV Cromwell Land LLC, a Maryland limited
liability company (“BSV Cromwell Land”), and Michael Z. Jacoby (individually)
(hereinafter, together with any/all respective heirs, successors, substitutes,
and/or assigns referred to collectively for clerical convenience, whether one or
more, as “Guarantor”).

 

The Lender is not willing to enter into the financial transactions that are
contemplated in this Loan Agreement and in the Loan Documents (as defined below)
unless the transactions are secured for the benefit of the Lender. Accordingly,
to induce the Lender to make the Loan, and in express reliance thereon, this
Loan Agreement is being executed, acknowledged and delivered to and for the
benefit of the Lender. The security documents (as described below) secure the
Loan, and all promissory notes dated of any date that evidence the Loan and in
particular: (i) that certain Promissory Note in the face amount of Four Million
Five Hundred Thousand and 00/100 Dollars ($4,500,000.00) (“Note No. 1”), and
(ii) that certain Promissory Note in the face amount of Two Million and 00/100
Dollars ($2,000,000.00) (“Note No. 2”), each dated on or about the date of this
Loan Agreement, executed in favor of the Lender, together with: (i) all accrued
interest, and as said interest may be changed from time to time in accordance
therewith, (ii) all late fees and costs associated therewith, and (iii) any and
all respective substitutions, replacements, restructurings, bifurcations,
consolidations, extensions, amendments, and/or allonges thereto (collectively,
whether one or more, now or hereafter existing, referred to for clerical
convenience hereinafter, as the “Note”). The terms of the Note are incorporated
herein by this reference. The Loan and the Note are secured by all of the other
Loan Documents.

 

Section 1 Conditions Precedent

 

The Lender shall not be obligated to make any disbursement of loan proceeds
until the Lender confirms that all of the following conditions precedent have
been satisfied, and proper evidence of compliance has been provided to the
Lender, all in form and substance satisfactory to the Lender:

 

 

1.01.

USA Patriot Act Verification Information: That information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth of the natural person signing as or for
Borrower is sufficient for the Lender to verify the person’s identity in
accordance with the USA Patriot Act. Borrower shall notify Lender promptly of
any change in such information.

 

 

1.02.

Note: That the Note has been duly executed by the Borrower and all other parties
that may be required to also sign the Note.

 

 

1.03.

Guaranty: That an unconditional guaranty agreement has been executed and
delivered by each Guarantor, to guarantee the Loan and payment of all
obligations under all of the Loan Documents, in accordance with the terms
therein.

 

 

--------------------------------------------------------------------------------

 

 

 

1.04.

Borrower’s Certificate: A Borrower’s certificate has been provided where the
Borrower certifies particular facts and circumstances to the Lender to induce
the Lender to make the Loan.

 

 

1.05.

Resolution/Authorization: Lender has sufficient evidence of due authorization as
to the execution, delivery, and performance of the Loan Documents by all parties
thereto in a form acceptable to Lender.

 

 

1.06.

Loan Fee: That a loan fee of $65,000.00 is to be paid to the Lender on or before
the date of execution of the Loan Documents, in addition to any other
miscellaneous appraisal charges, and other reasonable expenses or costs incurred
by the Lender. All loan fees shall be deemed to be earned in full at the time
when paid to the Lender.

 

 

1.07.

Certificate of Existence: That sufficient evidence from the business department
of each State (or other government authority) has been submitted as to the name,
legal existence, good standing and/or charter file documents for each Owner, in
the state where organized and in the state where doing business, if different.

 

 

1.08.

Legal Opinion: At Lender’s request, a favorable opinion from legal counsel
acceptable to the Lender has been submitted to certify, among other things, that
the Loan Documents are valid, binding and enforceable against the parties
thereto, in accordance with their terms in a form and substance acceptable to
the Lender and the Lender's counsel.

 

 

1.09.

Additional Documents: Subject to the Lender’s underwriting for the Loan, the
Lender may determine that any of the following additional documents may be
applicable:

 

Security Agreement and Collateral Assignment: Security agreement in which each
Borrower shall grant to Lender a first priority security interest and collateral
assignment in the business assets and property specified therein.

 

UCC Financing Statements: UCC Financing Statements duly filed in each Borrower’s
state of incorporation, organization, or residence, and in all jurisdictions
necessary, or in the opinion of the Lender desirable, to perfect the security
interests granted in the Security Agreement and Collateral Assignment, and
certified copies of information requests identifying all previous financing
statements on record for the Borrower or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement and Collateral
Assignment, unless prior approval has been given by the Lender.

 

Security Agreement and Collateral Assignment of Interests: Security agreement in
which Michael Z. Jacoby shall grant to Lender a security interest and collateral
assignment in rights and interests in specified entities identified therein as
collateral for the Loan.

 

Other: The Lender has received such other approvals, opinions, or documents as
the Lender may reasonably request.

 

Section 2 Representations and Warranties

 

Each Borrower hereby jointly and severally represents and warrants to Lender
that:

 

 

2.01.

Financial Statements. The balance sheet provided by the Borrower, and its
related statements of income and retained earnings, together with any
accompanying footnotes, accountant's opinions thereon, and all other financial
information previously furnished to the Lender, fairly reflect the financial
condition of the Borrower and its subsidiaries, if any, as of the dates thereof,
and are true and accurate and have not changed materially and adversely since
the date thereof.

 

 

2.02.

Name, Capacity and Standing. The exact legal name of each Borrower is correctly
stated in the initial paragraph of this Loan Agreement. Borrower is duly
qualified and in good standing to do business in every state in which the nature
of its business shall require such qualification, and is duly authorized to
enter into and perform the obligations under this Loan Agreement and the other
Loan Documents. Each Borrower warrants and covenants that it is duly organized
and validly existing under the laws where it was formed.

 

 

2.03.

No Violation of Other Agreements. The execution of the Loan Documents, and the
performance by each Borrower will not violate any provision, as applicable, of
any of its articles of formation or regulations, operations and governing
agreements, or of any law, other agreement, indenture or other binding
instrument, or give cause for the acceleration of any of their respective
obligations.

 

2

--------------------------------------------------------------------------------

 

 

 

2.04.

Authority. All authority from and approval by any federal, state, or local
governmental body, commission or agency necessary to the making, validity, or
enforceability of this Loan Agreement and the other Loan Documents has been
obtained.

 

 

2.05.

Asset Ownership. All of the properties and assets reflected on the balance
sheets and financial statements furnished to the Lender are clearly titled so
that the Lender may identify the owner thereof (if it is not the Borrower), and
all such properties and assets are free and clear of mortgages, deeds of trust,
pledges, liens, and all other encumbrances except as otherwise disclosed by such
financial statements. In addition, each other owner of collateral has good and
marketable title to such collateral, free and clear of any liens, security
interests and encumbrances, except as otherwise disclosed to Lender.

 

 

2.06.

Discharge of Liens and Taxes. The Borrower and its subsidiaries, if any, have
filed, paid, and/or discharged all taxes or other claims which may become a lien
on any of their respective properties or assets, excepting to the extent that
such items are being appropriately contested in good faith and for which an
adequate reserve (in an amount acceptable to Lender) for the payment thereof is
being maintained.

 

 

2.07.

Regulations U and X. None of the loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

 

 

2.08.

ERISA. Each/any employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrower or
by any subsidiary of the Borrower meets, as of the date hereof, the minimum
funding standards of Section 302 of ERISA, all applicable requirements of ERISA
and of the Internal Revenue Code of 1986, as amended, and no “Reportable Event”
nor “Prohibited Transaction” (as defined by ERISA) has occurred with respect to
any such plan.

 

 

2.09.

No Litigation. There is no claim, action, suit or proceeding pending, threatened
or reasonably anticipated before any court, commission, administrative agency,
whether State or Federal, or arbitration which will materially adversely affect
the financial condition, operations, properties, or business of any Borrower or
its respective subsidiaries, if any, or the ability of any Borrower to perform
its respective obligations under the Loan Documents.

 

 

2.10.

Other Agreements. The representations and warranties made by Borrower to Lender
in the other Loan Documents are true and correct in all respects on the date
hereof.

 

 

2.11.

Binding and Enforceable. The Loan Documents, when executed, shall constitute
valid and binding obligations of the parties thereto, the execution of such Loan
Documents has been duly authorized by the parties thereto, and are enforceable
in accordance with their terms, except as may be limited by bankruptcy,
insolvency, moratorium, or similar laws affecting creditors' rights generally.

 

 

2.12.

Commercial Purpose. The Loan is a commercial loan and is not a “consumer
transaction”, as defined in the Virginia Uniform Commercial Code, and none of
the collateral was or will be purchased or held primarily for personal, family
or household purposes.

 

Section 3 Affirmative Covenants

 

Each Borrower covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed to the
Lender under the Loan Documents, each Borrower shall:

 

 

3.01.

Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its formation, (b) maintain its
current legal form of business indicated above, and, (c) as applicable, qualify
and remain qualified to do business in each jurisdiction in which such
qualification is required.

 

 

3.02.

Maintain Records. Keep adequate records and books of account, in which complete
entries will be made, reflecting all financial transactions of the Borrower.

 

 

3.03.

Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

3

--------------------------------------------------------------------------------

 

 

 

3.04.

Conduct of Business. Continue to engage in an efficient and prudent manner of
business that is the same general type as now conducted.

 

 

3.05.

Maintain Insurance. Maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business, and
business interruption insurance if required by Lender, which insurance may
provide for reasonable deductible(s). The Lender shall be named as loss payee
(Long Form) on all policies which apply to the Lender's collateral, and the
Borrower shall deliver certificates of insurance at closing evidencing same. All
such insurance policies shall provide, and the certificates shall state, that no
policy will be terminated without thirty (30) days prior written notice to
Lender.

 

 

3.06.

Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property.

 

 

3.07.

Right of Inspection. Permit the officers and authorized agents of the Lender, at
any reasonable time or times, to visit the properties of the Borrower, to
examine and make copies of the applicable records and books of account, and to
discuss such matters with any owner, agent or representatives of the Borrower,
or the Borrower's independent accountant as the Lender deems reasonably
necessary and proper.

 

 

3.08.

Reporting Requirements. Furnish to the Lender:

 

Annual Financial Statements: As soon as available and not later than June 30th
of each year, consolidated, financial statements of each Borrower audited by a
public accounting firm, to include balance sheets, statements of income, cash
flow, and retained earnings for the period ended and a statement of changes in
the financial position, all in reasonable detail, and all certified as true and
correct by an officer, general partner, or manager of the Borrower, as
appropriate.

 

Interim Financial Statements: As soon as available and not more than thirty (30)
days after the end of each fiscal quarter, consolidated company-prepared interim
financial statements of each Borrower in content and form reasonably acceptable
to Lender.

 

Tax Returns: As soon as available each year, but not later than April 15th of
each year (or October 15th if an extension is filed), complete copies (including
all schedules) of all federal tax returns filed by Borrower.

 

Debt Schedule: As soon as available and not more than thirty (30) days after the
end of each fiscal quarter, a schedule of all debt balances and payments of each
Borrower and limited liability companies owned by any Borrower, in content and
form reasonably acceptable to Lender.

 

Rent Roll: As soon as available each year, but not later than January 30th of
each year, the rent roll for each of the BSV Group 1 Properties (as defined
below), each of the BSV Group 2 Properties (as defined below), and any other
real estate investment properties hereafter acquired or owned (indirectly or
directly) in whole or in part by any Borrower.

 

Notice of Litigation: Promptly after the receipt by the Borrower of which
Borrower has knowledge, notice or complaint of any action, suit, and/or
proceeding before any court or administrative agency of any type which, if
determined adversely, could have a material adverse effect on the financial
condition, properties, or operations of the Borrower, as appropriate.

 

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any Event of Default.

 

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Lender to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Lender promptly of
any change in such information.

 

Other Information: Such other information as the Lender may from time to time
reasonably request.

 

 

3.09.

Deposit Accounts. Maintain, in the name of Borrower or an affiliate of a
Borrower, one or more deposit accounts with the Lender, which accounts shall
have an aggregate minimum balance at the time of testing of $3,000,000.00 (the
“Deposit Requirement”), to be tested by Lender commencing as of December 31,
2019 and on a quarterly basis thereafter. If the Lender determines that the
Deposit Requirement has not been satisfied, effective as of the date of such
review, such breach shall not constitute a default, but the interest rate
charged to Borrower under the terms of each Note will automatically increase by
one percent (1.00%) above the interest rate that is in effect under each Note,
without the need for notice to Borrower, and shall remain at the increased
interest rate until the next quarterly review date on which the Lender
determines that the Deposit Requirement has been satisfied.

 

4

--------------------------------------------------------------------------------

 

 

 

3.10.

Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any security documents executed in connection with the Loan which
are described in Section 1 hereof are hereby incorporated by reference herein.

 

 

3.11.

Assignment of Membership Interests; Security Agreement. Borrower shall cause
Michael Z. Jacoby to execute and deliver the Security Agreement and Collateral
Assignment to grant a security interest and assign to Lender certain of Michael
Z. Jacoby’s ownership interests in Broad Street Operating Partnership, LP, in
addition to all other collateral as described therein, as additional collateral
for the Loan. Borrower shall cause Michael Z. Jacoby to execute and deliver the
Pledge, Assignment, and Security Agreement to grant a security interest and
assign to Lender certain of Michael Z. Jacoby’s ownership interests in Broad
Street Realty, Inc., in addition to all other collateral as described therein,
as additional collateral for the Loan.

 

 

3.12.

Real Property Owning LLCs. Each Borrower covenants and agrees that ninety-nine
percent (99%) of the membership interests of Broad Street BIG First OP LLC, a
Delaware limited liability company (“BIG First Op”), are owned by Broad Street
Operating Partnership, LP, and that BIG First Op is, or upon completion of the
staged merger transactions, will be the direct or indirect owner of the
following real estate owning limited liability companies: BSV Spotswood LLC, BSV
Avondale LLC, BSV Highland-Town LLC, BSV Hollinswood LLC, BSV Patrick Street
LLC, BSV Colonial Owner LLC, BSV Lamonticello Owner LLC, BSV Coral Hills LLC,
BSV West Broad Commons LLC, BSV Crestview Square LLC, and BSV Dekalb LLC
(collectively, the “BSV Group 1 Properties”). Each Borrower covenants and agrees
that Broad Street Operating Partnership, LP, a Delaware limited partnership,
upon completion of the staged merger transactions, will own directly or
indirectly, ninety-nine percent (99%) of the membership and ownership interests
in the following real estate owning limited liability companies: BSV Greenwood
Village LLC, BSV Cromwell Property LLC, BSV Cypress Point LLC, BSV Lamont JCRS
LLC, BSV Lamar East LLC, and BSV Premier Brookhill LLC (collectively, the “BSV
Group 2 Properties”).

 

 

3.13.

Ownership of Borrowers. During the life of the Loan, Broad Street Operating
Partnership, LP shall maintain its ninety-nine percent (99%)
ownership/membership interest in BIG First Op and its one hundred percent (100%)
ownership/membership interest in Broad Street Realty, LLC.

 

 

3.14.

Cash Collateral.

 

 

(a)

On or before the date of this Agreement, the Borrower cause Michael Z. Jacoby to
deposit with the Lender the cash sum of not less than Nineteen Thousand Four
Hundred Two and 00/100 Dollars ($19,402.00) (the “Cash Collateral”), in an
account that is held and exclusively controlled by the Lender and shall continue
to be held by the Lender as additional collateral for the Loan as long as the
Loan remains outstanding.

 

 

(b)

The Cash Collateral shall be subject to the terms of this Agreement, the
Lender’s Assignment, Pledge, and Security Agreement as well as all other
customary bank documentation. Borrower agrees to cause Michael Z. Jacoby to
execute, acknowledge, and deliver customary lender account documents and
agreements, and any amendments and/or corrections thereto, from time to time in
connection with establishing, evidencing, securing, and perfecting the Lender’s
security interest in the Cash Collateral for as long as the Loan remains
outstanding, at no cost to the Lender.

 

Section 4 Guarantor Covenants

 

Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, each Guarantor shall:

 

  4.01. Maintain Properties - Liquid Assets. Not dispose of all or substantially
all of guarantor's properties (tangible or intangible).        

4.02.

Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed or
assessed upon any guarantor or upon a guarantor’s property.

 

5

--------------------------------------------------------------------------------

 

 

 

4.03.

Reporting Requirements. Furnish to the Lender:

 

Personal Financial Statements: As soon as available and not later than April 30
of each year, personal statements of income, statements of liquidity, cash flow,
and a statement of changes in the financial position of Michael Z. Jacoby, all
in detail that is reasonable to the Lender, and all certified as true and
correct;

 

Tax Returns: As soon as available each year, but not later than thirty (30) days
after filing each year, furnish complete copies (including all schedules) of all
federal tax returns filed by each Guarantor;

 

Notice of Litigation: Promptly after the receipt by any Guarantor, or by
Borrower of which any guarantor has knowledge, provide notice of any action,
suit, and proceeding before any court or governmental agency of any type which,
if determined adversely, could have a material adverse effect on the financial
condition, properties, or on the obligations or commitments of any guarantor;

 

Other Information: Furnish such other information as the Lender may from time to
time reasonably request.

 

4.04.     4..No Litigation: Not be involved in any claim, action, suit or
proceeding pending, threatened or reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or any arbitration,
which will materially adversely affect the financial condition, operations,
properties, or business of any Guarantor, or the ability to perform their
obligations under the Loan Documents.

 

 

4.05.

Entity Requirements: BSV Cromwell Land shall not:

 

Dissolve; Transfer of Ownership: Without the prior written consent of the
Lender, dissolve or terminate, or issue, transfer, hypothecate, assign or sell
any of its direct ownership interests after the date of this Loan Agreement,
except that internal transfers among existing owners are permissible so long as
there is no change in management, and so long as the Lender is provided copies
of all documentation in a form acceptable to the Lender evidencing such internal
transfers;

 

Change Existence: Change its legal form of business as shown in all information
provided to Lender, and shall not, without the Lender’s prior written consent,
change guarantor’s name. BSV Cromwell Land shall qualify and remain qualified to
do business in each jurisdiction in which such qualification is required and at
all times maintain its existence and good standing in the state of its
formation.

 

Section 5 Financial Covenants

 

The following financial covenants shall be met and maintained, as reasonably
determined solely by the Lender, for so long as any obligations under the Loan
Documents remain outstanding:

 

 

5.01.

Debt Service Coverage Ratio. A minimum DSC Ratio (as defined in this section) of
at least 1.30 to 1.00 shall at all times be maintained, and may be tested by
Lender commencing as of September 30, 2020 and on a quarterly basis thereafter,
for so long as the Loan remains outstanding. The “DSC Ratio” is hereby defined
as the debt service coverage ratio which shall be calculated by Lender in the
form of a ratio of: (i) EBITDA (as defined in this section); to (ii) Interest
Expense plus CMLTD (as defined in this section). “EBITDA” is defined as combined
earnings from the continuing operations of Borrower, plus interest expense,
taxes, depreciation, and amortization, and shall not include any gains or losses
from the sale of assets outside the normal course of business or any other
extraordinary accounting adjustments or non‐recurring items of income or loss
except as determined by the Lender. “Interest Expense” is defined to mean the
combined interest expense of Borrower determined on a consolidated basis for
such period in review. “CMLTD” is defined to mean all scheduled principal
payments of current maturing long term debt paid during the period in review,
excluding prepayments of principal. Any values may be prorated by the Lender at
its option. All such calculations and determinations of the DSC Ratio made by
the Lender in good faith, absent manifest error, shall be binding for all
purposes under this Loan Agreement

 

 

5.02.

Total Funded Debt to EBITDA Ratio. Borrower shall not permit the ratio of: (i)
its quarterly, consolidated EBITDA, measured on an annualized basis, over (ii)
its consolidated funded debt, to be less than eight percent (8.00%), as measured
and determined quarterly by Lender commencing as of September 30, 2020. All such
calculations and determinations of the foregoing ratio made by the Lender in
good faith, absent manifest error, shall be binding for all purposes under this
Loan Agreement.

 

6

--------------------------------------------------------------------------------

 

 

 

5.03.

Minimum Liquidity. Each Borrower and each Guarantor shall maintain an aggregate
minimum unencumbered cash accounts, plus the value of any of their unencumbered
marketable securities, plus available funds under lines of credit that are
readily available for withdraw by any Borrower or Guarantor, to be less than
$5,000,000, as measured and determined by Lender on a quarterly basis commencing
as of September 30, 2020. All such calculations and determinations of the
minimum unencumbered liquidity made by the Lender in good faith, absent manifest
error, shall be binding for all purposes.

 

Section 6 Negative Covenants

 

Each Borrower covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations under the Loan
Documents, each Borrower, without the prior written consent of the Lender, shall
not:

 

 

6.01.

Liens; Security Interests. Grant any security interest upon or with respect to
any of properties now owned or hereafter acquired by Broad Street Realty, Inc.
and Broad Street Operating Partnership, LP;

 

 

6.02.

Debt. Incur, assume, or suffer to exist additional indebtedness in excess of
$250,000, except:

 

 

(a)

Debt to the Lender;

 

 

(b)

Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Lender;

 

 

(c)

Accounts payable to trade creditors incurred in the ordinary course of business;
and

 

 

(d)

Other normal unsecured debts incurred in the ordinary course of business;

 

 

6.03.

Change of Legal Form of Business; Purchase of Assets. Change Borrower’s name or
the legal form of Borrower’s business as shown above, whether by merger,
consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business of any Person;

 

 

6.04.

Dividends or Distributions Following Default. During the occurrence of an Event
of Default, declare or pay any dividends or distributions of any kind;

 

 

6.05.

Guaranties. Assume, guarantee, endorse, or otherwise be or become directly or
contingently liable for obligations of any Person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

 

6.06.

Loans. Make further loans to directors, officers, partners, members,
shareholders, subsidiaries and affiliates, unless made in connection with the
repayment of the Loan, and in all cases shall be subordinate to the operation
and effect of the Loan Documents;

 

 

6.07.

Disposition of Assets. Sell, lease, or otherwise dispose of any of its assets or
properties except in the ordinary and usual course of its business;

 

 

6.08.

Dissolve or Terminate. Dissolve or terminate Broad Street Operating Partnership,
LP or Broad Street Realty, LLC;

 

 

6.09.

Change of Management. Allow for a material change in management of any Borrower
or BIG First Op, which is managed by Broad Street Operating Partnership, LP as
of the date hereof; provided, however, nothing contained herein shall prohibit,
limit or restrict the right of BIG BSP Investments LLC, as the Class A Member of
BIG First Op, to replace the manager of BIG First Op pursuant to Section 5.6 of
the Operating Agreement of BIG First Op, and any such replacement of the manager
shall not constitute a default under this Agreement; and

 

 

6.10.

Additional Debt and Liens on Cash Flow of Real Estate Owning LLCs. Except for
that certain loan made on or about the date of this Loan Agreement in the
principal amount of $66,850,000 from Big Real Estate Finance I, LLC to one or
more of the BSV Group 1 Properties, as otherwise disclosed in writing to Lender
on or before the date of this Loan Agreement, and/or as may be approved in
writing by Lender following the date of this Loan Agreement, no additional
material indebtedness shall be incurred or assumed by any of the BSV Group 1
Properties or the BSV Group 2 Properties, and no liens or encumbrances shall be
placed on the cash flow and/or real property owned by any of the BSV Group 1
Properties or the BSV Group 2 Properties.

 

7

--------------------------------------------------------------------------------

 

 

Section 7 Advances; Revolving Credit Facility

 

At closing, the Lender will advance the full amount of the Loan evidenced by
Note No. 1 (to-wit: $4,500,000.00) in connection with the Purpose. Subject to
all of the terms and conditions set forth in this Loan Agreement and in any of
the other Loan Documents, the Lender hereby permits the Borrower a revolving
commercial use of credit up to the amount of Note No. 2, as follows:

 

7.01.

Advances Under Note No. 2.

 

 

7.01.01.

Promise To Pay. The Borrower promises to repay any and all monies advanced
and/or re-advanced by the Lender in connection with the Loan in accordance with
the terms of each respective Note, plus interest, costs, and fees as provided
for thereunder and under the Loan Documents.

 

 

7.01.02.

Revolving Line of Credit. The Lender hereby permits the Borrower a limited
revolving line of credit under Note No. 2, that shall in no event ever exceed
the amount of the Loan evidenced by Note No. 2, subject to all terms and
conditions of this Loan Agreement. Once principal advances are repaid under Note
No. 2, the Borrower may subsequently request re-advances of such sums or any
portion of such sums, subject to the terms of this Loan Agreement and in
particular this Section.

 

 

7.01.03.

Initial Advance. At or about the time of closing, and at the Borrower’s request,
the Lender may make an initial advance to the Borrower under Note No. 2 in any
amount as approved by the Lender, for use by Borrower in connection with the
Purpose (the “Initial Advance”).

 

 

7.01.04.

Subsequent Credit Advances; Revolving. From time to time after the date of this
Agreement, but not more frequently than twice per month, and prior to the
Advance Deadline (as defined below) the Borrower may request further advances
and/or re-advances under Note No. 2 so long as the Lender determines in its
discretion: (i) that the requests for such advances and/or re-advances are
consistent with the Purpose as disclosed to the Lender, (ii) that no Event of
Default has occurred and is continuing or but for the passage of time is about
to occur, and (iii) the principal amount of the Loan evidenced by Note No. 2 is
not exceeded (each advance and/or re-advance under Note No. 2 is referred to
herein as a “Credit Advance”; the Initial Advance and the Credit Advance are
hereinafter referred to collectively as “Advances” and each is an “Advance”).

 

 

7.01.05.

Advance Deadline. All requests for any Credit Advance under Note No. 2 must be
received by the Lender prior to the Maturity Date (as defined in Note No. 2)
(the “Advance Deadline”), at which time the Borrower’s right to any further
Advances under Note No. 2 shall automatically expire notwithstanding anything
contained herein or in any other Loan Documents to the contrary. The Borrower
shall not be entitled to, and the Lender shall not be required to make, any
Credit Advances under Note No. 2 after the Advance Deadline.

 

 

7.01.06.

Clean Up Period. Notwithstanding anything to the contrary contained in Note No.
2, the Borrower agrees that the Borrower shall pay-down the portion of the Loan
evidenced by Note No. 2 to an outstanding principal balance of Zero Dollars ($0)
for a period of at least thirty (30) consecutive days at least once per annum
for so long as the Loan evidenced by Note No. 2 remains outstanding.

 

 

7.01.07.

Completion of Form. All requests for Credit Advances shall be requested by
individuals authorized by Borrower. All requests for Advances will be confirmed
by email, signed facsimile, or in person or by telephone with an authorized
representative of Lender. If requested by Lender in connection with any request
for a Credit Advance under Note No. 2, the Borrower shall complete, execute and
deliver a credit request form or application (the “Form”) as a condition
precedent to such Credit Advance, which Form shall be on any terms acceptable to
Lender, and shall permit the Lender to obtain any reasonable information or
supportive written evidence requested by Lender, all of which shall be in a form
and substance acceptable to the Lender.

 

 

7.01.08.

Annual Affirmation. Borrower agrees to provide to the Lender on an annual basis
such additional and/or updated financial information, loan applications and such
other information as Lender may require to re-evaluate its underwriting criteria
in connection with the portion of the Loan evidenced by Note No. 2, all as
solely determined by the Lender, and if the Lender determines that a material
adverse change has occurred in the financial information of the Borrower, as
reasonably determined by the Lender based on its review, the Lender
unconditionally reserves the right to reduce, restrict, limit, revise,
establish, or re-establish at any time, or from time to time: (i) the total
amount available for Advances under Note No. 2; and/or (ii) the amount of any
credit advance under Note No. 2, as determined solely by the Lender, in the
Lender's discretion.

 

8

--------------------------------------------------------------------------------

 

 

 

7.01.09.

Verifications. The Lender reserves the right to verify that the Borrower is in
compliance with the provisions of this Loan Agreement. Borrower agrees to
cooperate with Lender with respect to such verifications.

 

7.02.

Additional Lender Rights.

 

 

7.02.01.

Notwithstanding anything contained herein to the contrary, in addition to any
other rights herein, the Lender reserves the right to deny any request for an
Advance: (i) if the request for an Advance is not accompanied by sufficient
supporting papers, documentation, or substantiation, as reasonably determined by
the Lender; (ii) the Lender believes that the request does not comply with the
Purpose or with any of the terms and provisions of this Loan Agreement; (iii)
any documents required by the Lender are not in a form and substance reasonably
acceptable to the Lender; or (iv) the Lender determines that a material adverse
change has occurred to the market value of any of the collateral for the Loan or
to the financial condition of any party to the Loan, at any time after the date
of this Loan Agreement.

 

 

7.02.02.

The proposed Credit Advances in connection with the Purpose are intended to
enhance the financial strength of the Borrower and, in the event the Lender
determines in its sole discretion that any proposed Credit Advance would not be
consistent with enhancing the financial covenants of the Borrower, then in that
event the Lender may condition, delay or deny any such request for a Credit
Advance at any time.

 

 

7.02.03.

The Borrower further agrees that the obligation of the Lender to fund any
Advances under the Loan to the Borrower in connection with the Purpose is
expressly subject to the continuing compliance of all parties, as determined by
Lender, with all of the provisions set forth herein and in each of the other
Loan Documents, each time the Borrower applies for a subsequent Credit Advance
under Note No. 2, and in the event that the Lender determines that the any party
to this Credit Agreement is not in compliance with any of the terms, provisions,
covenants, and agreements set forth herein and/or in any of the other Loan
Documents, then in that event the Lender may condition, delay, and/or deny any
such request for a Credit Advance.

 

 

7.02.04.

The Lender unconditionally and exclusively reserves the right to reduce,
restrict, terminate, limit, establish, and/or re-establish at any time, or from
time to time, without any advance notice, the amount of any Credit Advance
contemplated under the Loan if the Lender determines at any time that a material
adverse change has occurred to the market value of any of the collateral for the
Loan, or to the financial condition of Borrower or any other party obligated
under the Loan, at any time after the date of this Loan Agreement.

 

7.03.

Loan Administration. Borrower agrees to pay any reasonable loan administrative
costs, expenses, or charges incurred by the Lender, as Lender may require from
time to time, and any amounts necessary for the payment of such costs, expenses,
or charges incurred by the Lender in connection with the Loan may, for Lender’s
convenience, be deducted from any advance made under the Loan.

 

7.04.

Termination of Loan Disbursements. In addition to all other rights of the Lender
granted under any of the Loan Documents to terminate Advances, the Lender's
commitment to make Advances shall expire and terminate: (i) automatically if the
portion of the Loan evidenced by Note No. 2 is prepaid in full and Note No. 2
cancelled or returned to Borrower; (ii) if the Borrower commits any breach or
anticipatory breach; or (iii) if an Event of Default occurs and is not timely
cured.

 

7.05.

Payments Under Note. Regardless of when any Credit Advance is applied for by the
Borrower and received, any and all sums outstanding under Note No. 2 shall be
due and payable in full in accordance with the terms of Note No. 2. The Initial
Advance and all subsequent Credit Advances shall be deemed to be evidenced by
Note No. 2.

 

9

--------------------------------------------------------------------------------

 

 

7.06.

Other Information. For good cause as determined by the Lender, the Borrower
agrees to provide such other reasonable documentation or information promptly
when requested and in a form and substance that is reasonably acceptable to the
Lender, and at Borrower’s expense.

 

7.07.

No Borrower Assignment. The interests of the Borrower herein shall not be
further assigned.

 

7.08.

No Default. At no time shall the Borrower commit or have committed any Event of
Default.

 

Section 8 Event of Default

 

If the Lender determines that any of the following events (hereinafter
collectively referred to as the “Events of Default” and any one an “Event of
Default”) occur for any reason whatsoever, whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule or regulation of any administrative body, or otherwise, then a
default shall be deemed to have occurred under this Loan Agreement, as well as
under each and every one of the other Loan Documents:

 

 

8.01.

If any installment, payment or amount that is due under any Note or under any
other note evidencing the Loan, is not paid when due or demanded;

 

 

8.02.

If any other breach occurs under any terms of any Note or any of the other Loan
Documents;

 

 

8.03.

If any costs and attorneys’ fees are incurred by the Lender under the terms of
this Loan Agreement, and not repaid immediately upon demand;

 

 

8.04.

If any Obligor shall file a petition in bankruptcy under any chapter of the
United States Code or under any Federal bankruptcy act, or obtain an order for
relief from any United States Bankruptcy Court; or if any Obligor shall take
advantage of any insolvency act or any other statute or law relating to the
relief of debtors; or if there is commenced against any Obligor an involuntary
petition in bankruptcy and such petition is not promptly dismissed; or a court
of competent jurisdiction shall assume custody or control of any Obligor or any
substantial part of their respective assets;

 

 

8.05.

If any Obligor admits an inability to pay debts generally as they become due;
makes an assignment for the benefit of creditors; or authorizes or is deemed to
have authorized a receiver, trustee, liquidator, or a conservator to act or to
control a substantial portion of any Obligor’s affairs or assets;

 

 

8.06.

If any Obligor: (i) does not fundamentally maintain the financial covenants
contained in this Loan Agreement, or (ii) breaches or violates any conditions
precedent, representations and warranties, affirmative covenants, negative
covenants, miscellaneous provisions, or other terms, sections, addendums,
provisions or exhibits contained in, or made in accordance with, this Loan
Agreement;

        8.07. If any of the terms, general requirements, negative covenants,
representations, responsibilities, duties, promises, warranties, or
miscellaneous sections that are set forth herein or in any of the Loan
Documents, are breached;

 

 

8.08.

If any Obligor fails to pay any final (adverse) judgment for the payment of
money, within thirty (30) days after all appeal rights have unconditionally
expired;

 

 

8.09.

If any Obligor fails to pay or perform any obligations under any other document,
instrument or agreement executed in favor of the Lender, dated of any date, with
respect to any other outstanding indebtedness incurred, or loan obtained, at any
time, that is not cured within any applicable period of notice, cure or grace;

 

 

8.10.

If title to any collateral for the Loan is materially or adversely impacted by
operation of law, recording, lien, inchoate right, or otherwise, arising from
the actions of an adverse party, creditor or person which is not promptly,
diligently and fully restored, or is not promptly, diligently and fully bonded
over for the benefit of the Lender for an amount, on terms, and with a bonding
company solely acceptable to the Lender;

 

 

8.11.

If any of Lender’s collateral for the Loan is lost, stolen, abandoned, seized,
damaged or destroyed, other than in the ordinary course of business, and is not
covered under any insurance policies;

 

10

--------------------------------------------------------------------------------

 

 

 

8.12.

If any of Lender’s collateral for the Loan is used in a manner that violates any
regulations, ordinances or laws identified by any federal, state or local
governmental authority, which continues to remain uncorrected after the
expiration of any applicable period of grace;

 

 

8.13.

Except as otherwise previously approved in writing by the Lender, or as may be
otherwise permissible under the express terms of any of the other Loan
Documents, if any Obligor changes its current legal form of business;

 

 

8.14.

If Michael Jacoby shall cease to be a director on and chairman of the Board of
Directors of Broad Street Realty, Inc., and within ninety (90) days of such
event he has not been replaced as director and chairman of the Board of
Directors of Broad Street Realty, Inc. by a competent, experienced person that
is acceptable to Lender, in Lender’s sole and absolute discretion;

 

 

8.15.

If any interests in the collateral for the Loan are assigned to anyone other
than the Lender, except for subordinate assignments to third parties first
approved in writing by the Lender;

 

 

8.16.

If any representation, warranty or any other statement of fact, contained in any
writing, certificate, report, statement or application furnished to the Lender
at any time in connection with any Obligor’s obligations and indebtedness to the
Lender, shall prove to have been false, misleading or incomplete in any material
respect at the time when made or furnished to the Lender;

 

 

8.17.

If a breach occurs under the terms of any other security document or instrument
now or hereafter existing that: (i) also secures the Loan, or (ii) also
encumbers the collateral for the Loan, where the other security document or
instrument is otherwise expressly permissible under the terms of any Loan
Documents;

 

 

8.18.

If any obligation contained in any guaranty agreement executed at any time in
favor of the Lender that guarantees the payment of any obligations and
indebtedness under the Loan, is: (i) breached or deemed to be breached, (ii) in
default, or (iii) not performed;

 

 

8.19.

If that certain separate proposed commercial loan in the amount of $1,436,500.00
to BSV Cromwell Land, and guaranteed by each Borrower and Michael Z. Jacoby (the
“Real Estate Loan”), is not closed and funded within thirty (30) days following
the date of this Loan Agreement.

        8.20. If there is a breach or default under any terms of any documents
evidencing and/or securing the Real Estate Loan, which breach or default
continues following the expiration of any applicable notice and cure period
under such documents. 

 

Section 9 Remedies Upon Event of Default

 

Upon the occurrence of an Event of Default, a default shall also be deemed to
have occurred under all other Loan Documents and the Lender may at any time
thereafter, at its option, following ten (10) days written notice sent to
Borrower to cure any monetary-related default and/or thirty (30) days written
notice sent to Borrower to cure any non-monetary default, take any or all of the
following actions, at the same or at different times:

 

 

9.01.

Without further notice or demand, accelerate or declare all amounts that remain
outstanding under any Loan Documents to be immediately due and payable, both as
to principal and interest, late fees, and any and all other amounts/expenditures
WITHOUT PRESENTMENT, DEMAND, PROTEST, OR NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED BY EACH OF THE UNDERSIGNED and such balance(s) shall
accrue interest at the Default Rate as provided herein until paid in full;

 

 

9.02.

Any obligation of the Lender to advance funds under the terms of any Loan
Documents and all other obligations, if any, of the Lender under the Loan
Documents shall immediately cease and terminate unless and until Lender shall
reinstate such obligation in writing.

 

 

9.03.

Exercise any rights of set off against any account, deposit or pledge.

 

 

9.04.

Require that additional collateral be pledged to the Lender, the acceptability
and sufficiency of such collateral to be determined in the Lender's sole
discretion;

 

 

9.05.

Take immediate possession of and foreclose upon any or all collateral which may
be granted to the Lender as security for the indebtedness and obligations under
the Loan Documents; and

 

11

--------------------------------------------------------------------------------

 

 

 

9.06.

Exercise any and all other rights and remedies available to the Lender under the
terms of any Loan Documents and applicable law, or equity, and in particular the
Virginia Uniform Commercial Code.

 

Section 10 Miscellaneous Provisions

 

10.01.

Definitions. The following terms below shall have the meanings and include any
other provisions specified, be applicable equally to the singular and plural
forms of such terms and to all genders, and are incorporated into and expressly
made a part of this Loan Agreement:

 

“Default Rate” shall have the meaning that is set forth in the Note (not to
exceed the legal maximum rate) from and after the date of an Event of Default
hereunder which shall apply, in the Lender's sole discretion, to all sums owing,
including principal and interest, on such date.

 

“Event of Default” shall have the meaning as defined in this Loan Agreement.

 

“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.

 

“Interest Rate” or “Prime Rate” as applicable, shall have the meanings that are
or may be set forth in the Note, which may be one of several rate indexes or
interest rates that are employed by the Lender when extending credit, and may
not necessarily be the Lender's lowest lending rate.

 

“Loan Documents” shall mean all documents, instruments and agreements of any
date executed and delivered in connection with the Loan, and in particular
include this Loan Agreement, the Note, the Borrower’s Certificate, any Guaranty,
any Assignment, any Security Agreement(s), any and all other additional
documents, agreements, certifications, consents, financing statements and
resolutions that are contemplated in this Loan Agreement, and any and all
renewals, extensions, modifications, duplicates, substitutions, and replacements
thereto and therefore at any time or from time to time.

 

“Obligors” means any person or party liable for any undertakings under this Loan
Agreement or any Loan Documents, and/or liable in any capacity to pay the Loan
and/or such other sums and indebtedness in accordance with any of the Loan
Documents, together with their respective administrators, heirs, successors and
assigns.

 

“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

 

10.03.

Constraints Applicable To Each Borrower and Each Guarantor. No Borrower or
Guarantor: (i) shall provide any report, certificate, financial statement, or
other document whether furnished prior to, or after the execution of the terms
of this Loan Agreement, that proves to be materially false or materially
misleading; (ii) shall default on the performance of any other material
obligation of indebtedness when due or in the performance of any material
obligation incurred in connection with money borrowed, beyond any applicable
period of grace if judicial action is not pending in support of such position;
(iii) shall cause any of the liens or security interests of the Lender to lapse
or lose their priority status; (iv) shall permit any final judgment to be
rendered against them for more than thirty (30) days for the payment of money
which is not covered by insurance unless such judgment or execution thereon be
effectively stayed; and/or (v) shall permit a custodian to be appointed for or
take possession of any of their assets, or file voluntarily or involuntarily any
insolvency proceeding, or become a debtor under the United States Bankruptcy
Code, or be involved in any proceeding to dissolution proceeding, or have a
receiver appointed, or make any assignment for the benefit of creditors, or
become subject to an attachment, execution, or other judicial seizure of all or
any portion of their assets, including an action or proceeding to seize any
funds on deposit with the Lender, where such seizure is not promptly discharged.

 

10.04.

Non-impairment. If any one or more provisions contained herein or in any of the
other Loan Documents shall be held invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby and shall otherwise remain
in full force and effect and binding.

 

12

--------------------------------------------------------------------------------

 

 

10.05.

No Waiver. Neither the failure nor any delay on the part of the Lender in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

 

10.06.

Modification. No modification, amendment, or waiver of any provision of this
Loan Agreement or any of the Loan Documents shall be effective unless in writing
and signed by the Lender.

 

10.07.

Payment Amount Adjustment. In the event that the interest to be paid on any
outstanding principal is, or in the future will be, calculated at a variable
(floating) interest rate, and if that interest rate increases from time to time,
the Lender, at its sole discretion, may at any time adjust the Borrower's
payment amount(s) to prevent the amount of interest accrued in a given period to
exceed the periodic payment amount or to prevent any negative amortization to
occur so that the total principal amount outstanding can be repaid within the
same period of time as originally agreed upon.

 

10.08.

Other Loan Document Covenants. All covenants contained in all other Loan
Documents are hereby incorporated by reference herein.

 

10.09.

Stamps and Fees. The Borrower shall pay all federal or state stamps, taxes, or
other fees or charges, if any are payable or are determined to be payable by
reason of the execution, delivery, or issuance of the Loan Documents or any
security granted to the Lender; and the Borrower hereby indemnifies and holds
harmless the Lender against any and all liability in respect thereof.

 

10.10.

Attorneys’ Fees. In the event of any uncured Event of Default and the Lender
believes it necessary to employ an attorney to assist in the enforcement or
collection of the indebtedness to the Lender, to enforce the terms and
provisions of this Loan Agreement, or in the event the Lender voluntarily or
otherwise should become a party to any suit or legal proceeding including a
proceeding conducted under the Bankruptcy Code, each of the undersigned agrees
to pay an award to the Lender of attorneys’ fees equal to all actual attorneys’
fees that the Lender reasonably incurs and all costs and expenses of collection
or enforcement that may be reasonably incurred by the Lender, and shall be
liable for such attorneys’ fees and costs whether or not any suit or proceeding
is actually commenced.

 

10.11.

Lender Making Required Payments. In the event any insurance, taxes, assessments,
costs or expenses which are to be paid under the terms hereof or of any Loan
Documents, are not paid, or there is a failure to keep any of the properties and
assets constituting collateral free from new security interests, liens, or
encumbrances, except as permitted herein, Lender may at its election make
expenditures for any or all such purposes and the amounts expended together with
interest thereon at the Default Rate, shall become immediately due and payable
to Lender, and shall have benefit of and be secured by the collateral; provided,
however, the Lender shall be under no duty or obligation to make any such
payments or expenditures. All such amounts, unless sooner paid, shall be paid by
the Borrower when due, or Lender may, at its option, deduct any amounts
necessary for the payment of these items from any advance. In Lender’s
discretion, Lender may advance funds to pay for charges for the inspections,
Lender's attorneys, Lender's fees, service charges, closing attorney, Borrower's
attorney, insurance coverage, taxes, assessments, utilities, brokers, liens,
encumbrances, corrections, Loan Document modifications, broker's fees,
professional’s fees, and any other matters in connection with the collateral or
activities pertaining to the collateral, and all such advances shall be
reimbursed by the Borrower promptly and until reimbursed, then all advances
shall be deemed to be advances under the Loan, secured by the Loan Documents,
and remain outstanding obligations of the Borrower.

 

10.12.

Right of Offset. Any indebtedness owing from Lender to Borrower may be set off
and applied by Lender on any indebtedness or liability of Borrower to Lender, at
any time and from time to time after maturity, whether by acceleration or
otherwise, and without demand or notice to Borrower.

 

10.13.

Participation. Lender may, without notice to Borrower or any other party, sell
participations in or make assignments of any Loan made under this Loan
Agreement, and Borrower agrees that any such participant or assignee shall have
the same right of setoff as is granted to the Lender herein.

 

10.14.

UCC Authorization. The Lender is hereby authorized to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Lender, as well as any amendments or extensions thereto.

 

13

--------------------------------------------------------------------------------

 

 

10.15.

Modification and Renewal Fees. Lender may, at its option, charge any fees not
prohibited by law as a condition of making any modification, renewal, extension,
or amendment of any terms of the Loan.

 

10.16.

Conflicting Provisions. The parties are not aware of any ambiguity that may
exist between/among this Loan Agreement, or any of the other Loan Documents.
However, it is the intention of the parties hereto that if any ambiguity or
conflict exists or arises between/among this Loan Agreement and any other Loan
Documents, the ambiguity or conflict shall be interpreted in a manner that
serves the best interests of the Lender, and the sentence or paragraph that
contains the ambiguity or conflict shall be construed in a manner that
continues, furthers or strengthens the secured interests of the Lender acting in
its capacity as a prudent secured commercial lender.

 

10.17.

Notices. Any notice permitted or required by the provisions of this Loan
Agreement to be sent to any party to this Loan Agreement shall be deemed to have
been properly sent or given when deposited, postage pre-paid, with the United
States Post Office by certified mail and return receipt requested, or when
deposited, fees pre-paid, with an overnight international express delivery
company like Federal Express. The address of each party appearing at the top of
this Loan Agreement shall be a sufficient address for each to receive any notice
that may be required under this Loan Agreement. The address of the Lender
appearing at the top of this Loan Agreement shall be a sufficient address for it
to receive any notice hereunder. After the date of this Loan Agreement, any
party may change their address by giving notice as provided herein.

 

10.18.

Consent to Jurisdiction. It is agreed that any legal action or proceeding
arising out of or relating to this Loan Agreement may be instituted in the
Circuit Court of the County in Virginia where the loan arose or originated, or
the United States District Court for the Eastern District of Virginia, or in
such other appropriate court and venue as Lender may choose in its sole
discretion. The jurisdiction of such courts is hereby consented to, and any
objection relating to the basis for personal or in rem jurisdiction or removal
to another venue is hereby waived.

 

10.19.

Indemnification. Each Borrower and each Guarantor hereby jointly and severally
indemnifies and defends the Lender, its affiliates, their successors and assigns
and their respective directors, officer, employees and shareholders, and does
hereby hold each of them harmless from and against, any loss, liability,
lawsuit, proceeding, cost expense or damage (including reasonable in-house and
outside counsel fees, whether suit is brought or not) arising from or otherwise
relating to the closing, disbursement, administration, or repayment of the Loan,
including without limitation: (i) the failure to make any payment to the Lender
promptly when due under the Loan Documents, whether under any notes evidencing
the Loan or otherwise regarding the Loan; (ii) the breach of any representations
or warranties to the Lender contained in this Loan Agreement or in any other
Loan Documents now or hereafter executed in connection with the Loan; or (iii)
the violation of any covenants or agreements made for the benefit of the Lender
and contained in any of the Loan Documents; provided, however, that the
foregoing indemnification shall not be deemed to cover any loss which is finally
determined by a court of competent jurisdiction to result solely from the
Lender’s gross negligence or willful misconduct.

 

10.20.

Counterparts. This Loan Agreement may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an adobe® file format document (also known as a pdf file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable and be
deemed to be effective for all purposes. Any party delivering an executed
counterpart of this document by telefax, facsimile, or e-mail transmission of an
adobe® file format document also shall deliver an original executed counterpart
of this document. However, any failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Loan Agreement.

 

10.21.

Time of the Essence. TIME IS OF THE ESSENCE with respect to the performance of
all obligations or undertakings hereunder.

 

10.22.

Accounting Standards. The preparation and maintenance of all records, financial
statements, financial covenants, financial ratios contemplated in this Loan
Agreement and/or provided to the Lender shall be made in accordance with GAAP,
or a reasonable equivalency, such as tax basis, acceptable to Lender, which
shall be noted on such statements.

 

14

--------------------------------------------------------------------------------

 

 

10.23.

Obligations Joint and Several. The agreements, obligations, warranties, and
representations of each Borrower contained herein are joint, several and joint
and several with respect to each Borrower. The agreements, obligations,
warranties, and representations of each Guarantor contained herein are joint,
several and joint and several with respect to each Guarantor.

 

10.24.

Further Assurances. Each Borrower and each Guarantor will, on reasonable request
of Lender, at no expense to Lender: (a) execute, acknowledge, deliver, procure,
file or record any document or instrument deemed necessary, desirable, or proper
by Lender to protect the liens or security interests created by the Loan
Documents against the rights or interests of third persons; (b) execute,
acknowledge, deliver, procure, record or file such further documents and do such
further acts deemed necessary, desirable or proper by Lender to carry out the
purposes of the Loan Documents; (c) promptly correct any defect, error or
omission contained in this Loan Agreement or in any other Loan Document; (d)
execute and deliver any renewals or continuation statements to the Loan
Documents, or any additions, substitutions, replacements, or appurtenances to
the collateral for the Loan; and (e) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed necessary, desirable or proper by Lender to comply with the requirements
of any Federal agency, or its auditors, having jurisdiction over Lender.

 

10.25.

Survival. All terms and provisions contained herein shall survive any and all
loan disbursements, and remain in full force and effect at all times thereafter.

 

10.26.

Applicable Law. This Loan Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia, without reference to
conflict of law principles.

 

10.27.

No Partnership. Nothing in this Loan Agreement or in any of the other Loan
Documents shall be construed to make any Borrower or any Guarantor hereto a
partner, a joint venturer, or have an association, or a special arrangement with
the Lender herein, or creating a principal-agent relationship or any other
relationship except for that of a commercial arms length lending transaction.

 

10.28.

No Lender Control. It is agreed that the Lender's rights and interests hereunder
as well as under the Loan Documents, and the administration thereof, shall not
be deemed to indicate that the Lender is in control of the collateral, or in
control of any activities or business operations related thereto.

 

10.29.

No Emails. No messages within any emails that may be sent from one party to
another shall have the effect of modifying any of the terms or provisions that
are contained within this Loan Agreement or within any of the other Loan
Documents, notwithstanding anything that may be contained in any message within
any email to the contrary, and no modification or amendment to this Loan
Agreement or to any other Loan Documents shall be deemed to occur, unless such
modification or amendment is in writing, and an original signature of the
parties to the writing appears thereon, and all parties thereto intend to be
bound. In the event of a conflict between the terms contained within any email,
and this Loan Agreement, the terms of this Loan Agreement shall control.

 

10.30.

Successors And Assigns. This Loan Agreement shall inure to the benefit of the
Lender, and be binding upon the parties hereto and their successors and assigns;
but nothing herein shall authorize the assignment hereof by anyone other than
the Lender.

 

10.31.

Subordination. The following are hereby subordinated in all respects to the
rights, interests and remedies of the Lender under the Loan Documents and made
inferior in priority of time to the Lender first receiving all regular
installments and payment in full of the Loan in accordance with the terms of all
Loan Documents: (i) all rights, interests and agreements as between or among the
Borrower and Guarantor, and (ii) any and all loans made by or between any of the
Borrower and/or any Guarantor.

 

10.32.

Captions And Headings. Captions and headings in this Loan Agreement are for
convenience only and shall not affect construing the terms of this Loan
Agreement.

 

10.33.

Entire Agreement. The Loan Documents embody the entire agreement between the
parties thereto and the Lender with respect to the Loan, and there are no oral
agreements that exist with the Lender with respect to the Loan which are not
expressly set forth herein or in the Loan Documents.

 

15

--------------------------------------------------------------------------------

 

 

10.34.

Tense and Gender. As used in this Loan Agreement, the singular number shall
include the plural and the plural number shall include the singular. The use of
any tense or gender in this Loan Agreement shall be applicable to all tenses and
genders.

 

10.35.

Assignability. This Loan Agreement may be assigned by the Lender or any holder
of the Note at any time or from time to time.

 

10.36.

WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS, CLAIMS OR
CONTINGENT CLAIMS ARISING OUT OF THIS LOAN AGREEMENT OR ANY OF THE LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE
RELATIONSHIP BETWEEN THE UNDERSIGNED AND LENDER. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER TO MAKE THE LOAN AND ENTER INTO THIS LOAN AGREEMENT.
FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
LENDER, NOR LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
LENDER WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION.
NO REPRESENTATIVE OR AGENT OF LENDER, NOR LENDER’S COUNSEL, HAS THE AUTHORITY TO
WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

(signatures follow next)

 

16

--------------------------------------------------------------------------------

 

 

WITNESS our signatures to this Loan Agreement:

 

Borrower:

 

Broad Street Operating Partnership, LP

a Delaware limited partnership

 

By:         Broad Street OP GP, LLC

a Delaware limited liability company

its General Partner

 

By: /s/ Michael Z. Jacoby                        (seal)

Michael Z. Jacoby

Chief Executive Officer

 

Broad Street Realty, Inc.

a Delaware corporation

By: /s/ Michael Z. Jacoby                             (seal)

Michael Z. Jacoby

Chief Executive Officer

 

Broad Street Realty, LLC

a Maryland limited liability company

 

By: /s/ Michael Z. Jacoby                             (seal)

Michael Z. Jacoby

Chief Executive Officer


Guarantor:

 

 

BSV Cromwell Land LLC

a Maryland limited liability company

 

By:/s/ Michael Z. Jacoby                             (seal)

Michael Z. Jacoby

Chief Executive Officer

 

 

 

/s/ Michael Z. Jacoby                                  (seal)

Michael Z. Jacoby (individually)

 

 

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

(Commercial Term Note)

 

$4,500,000.00 Dated as of December 27, 2019

 

IN RETURN FOR A LOAN MADE, OR RECEIVED CONTEMPORANEOUSLY BY THE UNDERSIGNED (the
“Loan”), and for other good value received, the undersigned, Broad Street
Operating Partnership, LP, a Delaware limited partnership, Broad Street Realty,
Inc., a Delaware corporation, and Broad Street Realty, LLC, a Maryland limited
liability company, their respective successors and/or assigns (collectively, the
“Borrower” for clerical convenience), hereby jointly and severally promise to
pay to the order of MVB BANK, INC., a West Virginia banking corporation, its
successors and/or assigns (the “Lender”), the principal sum of Four Million Five
Hundred Thousand and 00/100 Dollars ($4,500,000.00), without setoff (the
“Principal”), in immediate available funds in lawful money of the United States
of America, together with interest at the rate or rates specified in this
Promissory Note (“Note”) and all other amounts owing pursuant to this Note. The
Borrower shall pay this Note at the Lender's address as set forth below, or at
such other address as Lender may designate from time to time, in accordance with
the terms as hereinafter provided.

 

1.           Definitions. As used in this Note, unless the context otherwise
specifies or requires, the following terms below shall have the meanings and
include any other provisions specified, be applicable equally to the singular
and plural forms of such terms and to all genders, and are incorporated into and
expressly made a part of this Note:

 

“Default” means the occurrence: (i) of an Event of Default (as defined in the
Loan Agreement) or (ii) a default under any Loan Documents, that continues to
remain in effect after the expiration of any applicable notice and cure period
as may be set forth in the Loan Agreement or in any of the applicable Loan
Documents.

 

“Guarantors” means: BSV Cromwell Land LLC, a Maryland limited liability company,
and Michael Z. Jacoby (individually), jointly and severally, their respective
heirs, successors, and/or assigns.

 

“Loan Agreement” means the Loan Agreement dated as of the date of this Note,
executed and delivered in connection with this Note, as the Loan Agreement may
be amended or modified from time to time.

 

“Loan Documents” means the Loan Documents as defined in the Loan Agreement, and
are inclusive of this Note, an Unconditional Guaranty Agreement, the Security
Agreement and Collateral Assignment, and all other documents, instruments and
agreements evidencing, securing, and/or delivered in connection with the Loan,
and any all amendments, modifications, duplicates, and/or supplements thereto.

 

“Obligations” means all of the monetary and other obligations that are due or
owing to the Lender: (i) that arise under this Note, (ii) that arise under the
terms of any of the other Loan Documents, (iii) that arise under any
indemnification or demand instruments, and/or (iv) that arise conditionally, or
that may arise in the future under any agreed upon contingent or standby
commitments of any kind, whatsoever.

 

 

Promissory Note
(Commercial Term Note)

1

--------------------------------------------------------------------------------

 

 

“Obligors” means any person or party liable for any undertakings under any Loan
Documents, and/or liable in any capacity to pay the Loan and/or such other sums
and indebtedness in accordance with any of the Loan Documents, together with
their respective administrators, heirs, successors and/or assigns.

 

“Party” means all parties to any of the Loan Documents.

 

“Security Agreement” means any and all security documents, agreements and/or
instruments executed in favor of the Lender of any date to secure the Loan
evidenced by this Note, and in particular that certain Security Agreement dated
as of the date of this Note from each Borrower to and for the benefit of the
Lender, and any amendments, modifications, supplements or duplicates thereof.

 

2.        Accrual of Interest. Commencing as of the date of this Note, and
continuing daily thereafter, the unpaid Principal balance of this Note that
remains outstanding shall accrue interest and be calculated at a fixed per-annum
interest rate that is equal to six and three-quarters percent (6.75%) (the
“Interest Rate”).

 

3.         Calculation of Interest. Interest shall be calculated on the basis of
a three hundred sixty (360) days per year factor applied to the actual days on
which there exists an unpaid disbursed principal balance.

 

4.            Repayment.

 

(a)     The Lender shall be paid regular installments of principal and interest
in an amount that is determined by the Lender based on the Principal and a ten
(10) year amortization schedule. These installments shall commence on the ___
day of January, 2020, and shall continue to be paid to the Lender on that same
calendar day of each succeeding month thereafter.

 

(b)      If Lender at any time determines that it has miscalculated the amount
of any installment(s) due, Lender shall give notice to Borrower of the corrected
amount, and (i) if the corrected amount represents an increase that is due, then
Borrower shall, as of the next scheduled installment thereafter, pay to Lender
any sums Borrower would have otherwise been obligated to pay to Lender had the
amount of such installment(s) not been miscalculated, or (ii) if the corrected
amount of such installment(s) represents a decrease that is due and Borrower is
not otherwise in Default then Borrower shall receive a credit against this Note,
as of the next scheduled monthly payment, in an amount equal to the sums that
Borrower would not have otherwise been obligated to pay to Lender had the amount
of such monthly payment not been miscalculated. In addition, the Lender shall
have the right to correct patent errors or omissions in this Note without
affecting the validity of this Note or the liability of any Party.

 

(c)      In the event that a condition occurs where negative amortization could
arise under this Note, as determined solely by Lender, it is agreed that the
Lender may require that an additional amount be paid with any installment, and
continually thereafter in a sufficient amount to properly amortize the Loan so
that in no event whatsoever is there any negative amortization. All calculations
and determinations of the amount of installments due under this Note shall be
determined solely by the Lender, and absent manifest error shall be binding upon
the Borrower.

 

 

Promissory Note
(Commercial Term Note)

2

--------------------------------------------------------------------------------

 

 

5.          Method of Payment. All payments of principal, interest, costs and
fees hereunder shall be made in immediately available funds to the Lender at
12100 Sunset Hills Road, Suite 130, Reston, Virginia 20190, or at any other
location of the Lender specified in writing by the Lender to the Borrower, by
noon (local time) on the date when due.

 

6.           Application of Payments. All payments made under this Note shall be
applied, as of the date received, first to late payment fees, fees and expenses
or other sums owed to the holder, under this Note and any other Loan Document,
next to accrued interest, and then to principal, or in such other order or
proportion as the holder of this Note, in the holder's sole and absolute
discretion, may elect.

 

7.         Maturity. The maturity date is the date when the outstanding
principal balance of this Note and all accrued interest then unpaid, together
with all other amounts, costs and fees, if any, outstanding, shall be and become
immediately due and payable in full (the “Maturity Date”). The Maturity Date is
December __, 2022.

 

8.         Extensions of Maturity by Holder. Each Obligor who executes this Note
hereby gives consent to the holder of this Note unilaterally, in its sole
discretion, extending the Maturity Date or the date of any installment that is
due hereunder, at any time or from time to time, without notice, without the
necessity of any party hereto executing any additional agreement, and without
releasing, discharging, or adversely affecting the liability or Obligations of
any Party, whatsoever. The terms of this section shall remain in full force and
effect regardless if the holder requires the execution of a modification
agreement in connection with any such extension, and regardless of whether or
not Borrower executes and delivers such modification agreement. Notwithstanding
the preceding sentence, Borrower agrees to execute, acknowledge and deliver any
such modification agreement prepared by Lender or its counsel, and such
agreement shall be prepared at the sole expense of the Borrower.

 

9.         Late Payment Fee. Should any monthly installment due hereunder
(whether principal and/or interest) be received more than ten (10) days after
its due date (excluding upon maturity or acceleration), regardless whether
notice thereof is sent to the Borrower, the Borrower shall pay a late payment
fee equal to five percent (5.00%) of the amount then due.

 

10.        Voluntary Prepayment. Borrower may from time to time prepay, in whole
or in part, the amounts owed under the Loan; provided however, partial
prepayments will not affect the due date or the scheduled monthly installment
amounts due under this Note.

 

11.           Reserved.

 

12.          Notices. Any notice required or permitted by or in connection with
this Note shall be in writing and: (i) if sent to the Lender shall be at its
address as set forth in the Loan Agreement, and shall be properly sent when
deposited in the United States Mail, postage pre-paid, certified mail, return
receipt requested, or when deposited with a recognized international overnight
delivery service company, fees pre-paid, and (ii) if sent to the Borrower shall
be deemed to be properly sent when deposited in the United States Mail, postage
pre-paid, certified mail, return receipt requested, or when deposited with a
recognized international overnight delivery service company, fees pre-paid, and
addressed to the Borrower as follows: 7250 Woodmont Avenue, Suite 350, Bethesda,
Maryland 20814, Attn: Michael Jacoby.

 

 

Promissory Note
(Commercial Term Note)

3

--------------------------------------------------------------------------------

 

 

13.        Default; Acceleration Upon Default. The Borrower shall be in
immediate default under this Note at such time as a Default has occurred and
continues beyond any applicable notice and cure period under the Loan Documents.
Notwithstanding anything that may be contained in this Note or in any of the
other Loan Documents to the contrary, upon a Default: (i) the maturity of any or
all Obligations may, at Lender’s sole option, be accelerated, and (ii) the
holder may, in the holder's sole and absolute discretion and without notice or
demand, declare the entire unpaid balance of Principal plus accrued interest and
any other sums and amounts due hereunder immediately due and payable in full.
Reference is made to the Security Agreement and all other Loan Documents for
further and additional rights that are available to the holder of this Note to
accelerate and declare the entire unpaid balance of principal plus accrued
interest and any other sums due hereunder immediately due and payable.

 

14.       Rate After Default. Notwithstanding anything contained in this Note to
the contrary, in the event of a breach of the Deposit Requirement covenant (as
described and defined in the Loan Agreement), such breach shall not constitute a
default or Event of Default, but the interest rate then in effect under this
Note shall automatically increase by one percent (1.00%) above the interest rate
that is then in effect under this Note, without the need for notice to Borrower,
as provided in the Loan Agreement. Upon the occurrence and continuance of a
Default, all amounts owed hereunder shall bear interest until paid in full at
five (5) percentage points above the interest rate that is in effect under this
Note (the “Default Rate”).

 

15.        Interest Rate After Maturity and After Judgment. Even though the
maturity date of this Note may have passed, this Note shall continue to bear
interest at the Default Rate. If judgment is entered against the Borrower on
this Note, the amount of the judgment entered (which may include principal,
interest, default interest, late charges, fees, and costs) shall bear interest
at the Default Rate.

 

16.         Expenses of Collection. The Borrower shall pay all of the Lender's
costs, fees, and expenses resulting from any enforcement action, or which may be
incurred in connection with the defense of this Note by Lender against any claim
or cause of action, including an award of attorneys’ fees in the amount of all
actual attorneys’ fees which the Lender may reasonably incur, until paid in
full.

 

17.        Waiver of Protest. Each Obligor who signs this Note hereby waives
presentment, notice of dishonor and protest and any and all lack of diligence or
delays in the collection or enforcement hereof, and expressly consents to the
renewal of any and all Obligations, any release or any other indulgence or
forbearance, which may be without notice to any Party.

 

 

Promissory Note
(Commercial Term Note)

4

--------------------------------------------------------------------------------

 

 

18.         Set-off. The Borrower agrees that whenever the Lender has the right
to declare the Obligations to be immediately due and payable in full (whether or
not it has so declared), the Lender and any branch or affiliate acting on its
behalf is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Lender or any branch or affiliate of the
Lender acting on its behalf to or for the credit or the account of any party
signatory hereto against any and all of the obligations of such party to the
Lender, irrespective of whether the Lender shall have made any demand under this
Note and although such obligations may be unmatured. The Lender agrees promptly
to notify such party after any such set-off and application, provided, that, the
failure to give such notice shall not affect the validity of such set-off and
application. Although the Lender may in its discretion take any act to confirm,
indicate, or otherwise evidence a set-off, such act shall not be deemed to be
necessary for an effective set-off. The rights of the Lender under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have. The Borrower
agrees that the Lender shall have a lien on and a continuing security interest
in: (i) all instruments, documents, securities, cash, property and the proceeds
of any of the foregoing, owned by the Borrower or in which the Borrower has an
interest, which now or hereafter are at any time in possession or control of the
Lender or in transit by mail or carrier to or from the Lender or in the
possession of any third party acting on behalf of the Lender, without regard to
whether the Lender received the same in pledge, for safekeeping, as agent for
collection or transmission or otherwise or whether the Lender had conditionally
released the same, and (ii) all other property of such party in which a security
interest in favor of the Lender now exists or is hereafter created pursuant to
any written agreement now in effect or hereafter executed by such party, all of
which shall at all times constitute additional security for all Obligations to
the Lender, except for “consumer credit” subject to the disclosure requirements
of the Federal Truth in Lending Act.

 

19.         Commercial Loan; Voluntary Involvement. It is hereby covenanted and
warranted that the loan evidenced by this Note is being obtained and will be
used solely for business, investment or commercial purposes, and is the result
of a commercial loan transaction and no truth-in-lending, similar laws or laws
constituting limitations regarding interest, are applicable.

 

20.           Security. This Note and the other Loan Documents are secured by:

 

(a)     the Security Agreement,

 

(b)     a Collateral Assignment, and any amendments, modifications, duplicates
or supplements thereof, and

 

(c)     any and all other security documents executed in connection with the
Loan, and any amendments, modifications, duplicates or supplements thereof.

 

21.        Choice of Law; Consent to Jurisdiction and Venue. The laws of the
Commonwealth of Virginia, without reference to conflicts of laws principles,
shall govern this Note, and the interpretation and construction and
enforceability thereof and any and all issues relating to the transactions
contemplated herein. It is expressly acknowledged that the Loan arose in the
Commonwealth of Virginia.

 

 

Promissory Note
(Commercial Term Note)

5

--------------------------------------------------------------------------------

 

 

22.         Invalidity of Any Part. If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity or unenforceability shall not affect any other
provisions of this Note and this Note shall be construed as if such invalid,
illegal or unenforceable provision or part thereof had never been contained
herein, but only to the extent of its invalidity, illegality or
unenforceability.

 

23.        Estoppel Certificate. The Borrower agrees to furnish to the holder of
this Note at any time and from time to time, within ten (10) days after a
written request from the holder of this Note (but not more often than once in
any twelve month period), a written estoppel certificate, duly executed and
acknowledged, setting forth the amount then due under this Note, and whether any
claims, offset or defense is then known to exist under this Note.

 

24.         Tense and Gender. As used herein, the term “Lender” includes the
singular and the plural and refers to all genders.

 

25.         Assignability. This Note: (i) may not be assigned by the Borrower
without the prior written consent of the Lender, and (ii) may be assigned by the
Lender or any holder of this Note at any time or from time to time.

 

26.         Time of Essence. Time shall be of the essence of each and every
provision of this Note and the other Loan Documents.

 

27.        Binding Nature. This Note shall inure to the benefit of and be
enforceable by the Lender and the Lender's successors and/or assigns and any
other person to whom the Lender may grant an interest in the Borrower's
obligations to the Lender, and shall be binding and enforceable against the
Borrower and the Borrower's successors and/or assigns.

 

28.        Paragraph Headings. The paragraph headings used within this Note are
for convenience only, and shall not affect the meanings set forth in such
paragraphs, or in this Note.

 

29.         Obligations Joint and Several. The agreements, obligations,
warranties and representations of Borrower contained herein are joint, several
and joint and several with respect to each Party who is a Borrower.

 

30.         Incorporation of Loan Documents. The Loan Documents are expressly
made a part of this Note by this reference in the same manner and with the same
effect as if set forth herein at length and any holder of this Note is entitled
to the benefits of and remedies provided in the other Loan Documents.

 

31.         Counterparts. Separate signatures are permissible, and all
signatures hereto may be provided by the parties hereto in separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable and be
deemed to be effective for all purposes. Any party delivering an executed
counterpart of this document by telefax, facsimile, or e-mail transmission of an
Adobe® file format document also shall deliver an original executed counterpart
of this document, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
instrument.

 

 

Promissory Note
(Commercial Term Note)

6

--------------------------------------------------------------------------------

 

 

32.         Intentionally Deleted.

 

33.        WAIVERS. EACH OF THE OBLIGORS AGREES THAT IT WILL NOT BE NECESSARY
FOR THE LENDER, IN ORDER TO ENFORCE PAYMENT OF THIS NOTE BY ANY PARTY, TO FIRST
INSTITUTE SUIT AGAINST ANY OTHER PARTY. EACH OF THE OBLIGORS HEREBY EXPRESSLY
RELINQUISHES AND WAIVES (TO THE EXTENT THE SAME MAY BE LAWFULLY WAIVED) EACH AND
EVERY RIGHT, DEFENSE OR CLAIM THAT FOLLOWS: (a) ANY RIGHT TO REQUIRE LENDER TO
FIRST ENFORCE ITS REMEDIES AGAINST ANY PARTICULAR PARTY; (b) ANY RIGHT TO
REQUIRE LENDER TO HAVE RECOURSE AGAINST ANY COLLATERAL; (c) ANY AND ALL RIGHTS
UNDER OR PURSUANT TO SECTIONS 49-25 AND 49-26 OF THE CODE OF VIRGINIA, 1950 AS
AMENDED; (d) ANY DEFENSE ARISING BY REASON OF ANY DISABILITY, OR THE DISABILITY
OF ANY OF THE OTHER OBLIGORS; (e) ALL RIGHTS OF CONTRIBUTION, SUBROGATION OR
REIMBURSEMENT AS AMONG THE OBLIGORS, UNTIL ALL INDEBTEDNESS UNDER THE LOAN SHALL
HAVE BEEN PAID IN FULL TO THE LENDER; (f) ALL RIGHTS OF OR TO PRESENTMENTS,
DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE, PROTESTS, NOTICES OF
PROTEST, DEMANDS, NOTICES OF DEMANDS, NOTICES OF DISHONOR, NOTICES OF
NON-PAYMENT AND OF THE EXISTENCE, CREATION, OR INCURRING OF NEW OR ADDITIONAL
INDEBTEDNESS OF THE BORROWER; (g) ALL RIGHTS TO REQUIRE WRITTEN ACCEPTANCE OF
THIS NOTE BY LENDER; (h) ALL RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY
DEFENSES, CLAIMS OR COUNTERCLAIMS BROUGHT HEREUNDER; (i) THE RIGHT TO INTERPOSE
ANY DEFENSE BASED UPON ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF LACHES,
INDULGENCES, DETERIORATION OF SECURITY, EXTENSION OF TIME OF PAYMENT, RENEWALS
AND MODIFICATIONS; AND (j) THE RIGHT TO ASSERT ANY SET-OFF IN FAVOR OF ANY
OBLIGOR PRIOR TO PAYMENT IN FULL TO THE LENDER. EACH OF THE OBLIGORS REPRESENTS
AND WARRANTS THAT LEGAL COUNSEL OF CHOICE HAS BEEN AVAILABLE TO REVIEW AND
INTERPRET THIS NOTE AND ALL WAIVERS AND RELEASES CONTAINED HEREIN, SAID COUNSEL
HAVING BEEN AVAILABLE TO EXPLAIN AND ADVISE EACH OF THE OBLIGORS AS TO THE
NOTE'S CONTENTS AND MEANING. MOREOVER, EACH OF THE OBLIGORS FURTHER REPRESENTS
AND WARRANTS THAT EACH UNDERSTANDS THIS NOTE HAVING SEEN AND READ ITS CONTENTS,
AND IS EXECUTING THIS NOTE VOLUNTARILY AND WITH THE FREE CONSENT AND DESIRE OF
EACH OBLIGOR FOR GOOD AND VALUABLE CONSIDERATION. EACH OBLIGOR HAS REVIEWED AND
APPROVED EACH OF THE ABOVE RELEASES AND WAIVERS AND HAS FREELY AGREED TO EXECUTE
THIS NOTE.

 

(signatures appear on next page)

 

 

Promissory Note
(Commercial Term Note)

7

--------------------------------------------------------------------------------

 

 

WITNESS our signatures to this Promissory Note:

 

Borrower:

 

Broad Street Operating Partnership, LP

a Delaware limited partnership

 

By:         Broad Street OP GP, LLC

a Delaware limited liability company

its General Partner

 

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

Broad Street Realty, Inc.

a Delaware corporation

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

Broad Street Realty, LLC

a Maryland limited liability company

 

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

STATE OF MARYLAND

CITY/COUNTY OF MONTGOMERY, to wit:

 

The foregoing instrument was acknowledged before me, a notary public, this 13th
day of December, 2019, by Michael Z. Jacoby, as Chief Executive Officer of Broad
Street OP GP, LLC, a Delaware limited liability company, the General Partner of
Broad Street Operating Partnership, LP, a Delaware limited partnership, as Chief
Executive Officer of Broad Street Realty, Inc., a Delaware corporation, and as
Chief Executive Officer of Broad Street Realty, LLC, a Maryland limited
liability company.

 

 

My Commission Expires: May 25, 2021 /s/ Hope Cantarilho      Registration
Number:  227861 Notary Public

 

(signatures continue on next page)

 

Promissory Note
(Commercial Term Note)

8

--------------------------------------------------------------------------------

 

 

WITNESS the following signatures and seals to this Promissory Note (continued):

 

The undersigned jointly and severally agree: (i) that each is also an Obligor
(as defined in this Note) and consent to the applicable provisions regarding an
Obligor, and (ii) to unconditionally and absolutely guarantee payment of all of
the terms and conditions herein in accordance with the terms of that certain
Unconditional Guaranty Agreement dated of even date herewith:

 

Guarantors:

 

BSV Cromwell Land LLC

a Maryland limited liability company

 

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

 

 

              /s/ Michael Z. Jacoby          (seal)

Michael Z. Jacoby (individually)

 

 

STATE OF MARYLAND

CITY/COUNTY OF MONTGOMERY, to wit:

 

The foregoing instrument was acknowledged before me, a notary public, this 13th
day of December, 2019, by Michael Z. Jacoby, as the Chief Executive Officer of
BSV Cromwell Land LLC, a Maryland limited liability company, and individually.

 

My Commission Expires: May 25, 2021 /s/ Hope Cantarilho      Registration
Number:  227861 Notary Public

 

Promissory Note
(Commercial Term Note)

9

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

(Revolving Line of Credit Note)

 

$2,000,000.00 Dated as of December 27, 2019

 

IN RETURN FOR A LOAN MADE, OR RECEIVED CONTEMPORANEOUSLY BY THE UNDERSIGNED (the
“Loan”), and for other good value received, the undersigned, Broad Street
Operating Partnership, LP, a Delaware limited partnership, Broad Street Realty,
Inc., a Delaware corporation, and Broad Street Realty, LLC, a Maryland limited
liability company, their respective successors and/or assigns (collectively, the
“Borrower” for clerical convenience), hereby jointly and severally promise to
pay to the order of MVB BANK, INC., a West Virginia banking corporation, its
successors and/or assigns (the “Lender”), the principal sum of Two Million and
00/100 Dollars ($2,000,000.00), or so much thereof as may be advanced and/or
re-advanced from time to time, without setoff (the “Principal”), in immediate
available funds in lawful money of the United States of America, together with
interest at the rate or rates specified in this Promissory Note (“Note”) and all
other amounts owing pursuant to this Note. The Borrower shall pay this Note at
the Lender's address as set forth below, or at such other address as Lender may
designate from time to time, in accordance with the terms as hereinafter
provided.

 

1.           Definitions. As used in this Note, unless the context otherwise
specifies or requires, the following terms below shall have the meanings and
include any other provisions specified, be applicable equally to the singular
and plural forms of such terms and to all genders, and are incorporated into and
expressly made a part of this Note:

 

“Default” means the occurrence: (i) of an Event of Default (as defined in the
Loan Agreement) or (ii) a default under any Loan Documents, that continues to
remain in effect after the expiration of any applicable notice and cure period
as may be set forth in the Loan Agreement or in any of the applicable Loan
Documents.

 

“Guarantors” means: BSV Cromwell Land LLC, a Maryland limited liability company,
and Michael Z. Jacoby (individually), jointly and severally, their respective
heirs, successors, and/or assigns.

 

“Loan Agreement” means the Loan Agreement dated as of the date of this Note,
executed and delivered in connection with this Note, as the Loan Agreement may
be amended or modified from time to time.

 

“Loan Documents” means the Loan Documents as defined in the Loan Agreement, and
are inclusive of this Note, an Unconditional Guaranty Agreement, the Security
Agreement and Collateral Assignment, and all other documents, instruments and
agreements evidencing, securing, and/or delivered in connection with the Loan,
and any all amendments, modifications, duplicates, and/or supplements thereto.

 

“Obligations” means all of the monetary and other obligations that are due or
owing to the Lender: (i) that arise under this Note, (ii) that arise under the
terms of any of the other Loan Documents, (iii) that arise under any
indemnification or demand instruments, and/or (iv) that arise conditionally, or
that may arise in the future under any agreed upon contingent or standby
commitments of any kind, whatsoever.

 

 

Promissory Note
(Revolving Line of Credit Note)

1

--------------------------------------------------------------------------------

 

 

“Obligors” means any person or party liable for any undertakings under any Loan
Documents, and/or liable in any capacity to pay the Loan and/or such other sums
and indebtedness in accordance with any of the Loan Documents, together with
their respective administrators, heirs, successors and/or assigns.

 

“Party” means all parties to any of the Loan Documents.

 

“Prime Rate” means the rate which at all times equals the fluctuating “U.S.
Prime Rate” of interest identified as such and as published from time to time in
“Money Rates” section of The Wall Street Journal as the “U.S. Prime Rate”, and
the Prime Rate for any given day will be determined using The Wall Street
Journal “U.S. Prime Rate” reported as of such day, notwithstanding the fact that
such rate may actually be published on a later date and in the event more than
one “U.S. Prime Rate” shall be reported, the Prime Rate for purposes hereof
shall be the highest such published “U.S. Prime Rate”. The rate of interest
accruing hereunder: (i) shall adjust from time-to-time without notice, and be
immediately effective at the same time as any change to the “U.S. Prime Rate”,
and (ii) may not be the lowest rate, the best rate, or a favored rate actually
charged to any customer, and may not correspond with future increases or
decreases in interest rates charged by other lenders. If the rate shall cease to
be so published, the Lender will select in its discretion a successor source for
the “U.S. Prime Rate” that shall yield a comparable rate and all such rate
selections shall be binding. The rate of interest charged under this Note shall
change immediately and contemporaneously with any change in the “U.S. Prime
Rate”.

 

“Security Agreement” means any and all security documents, agreements and/or
instruments executed in favor of the Lender of any date to secure the Loan
evidenced by this Note, and in particular that certain Security Agreement dated
as of the date of this Note from each Borrower to and for the benefit of the
Lender, and any amendments, modifications, supplements or duplicates thereof.

 

2.        Accrual of Interest. Commencing as of the date of this Note, and
continuing daily thereafter, the unpaid Principal balance of this Note that
remains outstanding shall accrue interest and be calculated at a floating
per-annum interest rate that is equal to the sum of the Prime Rate, plus a gross
margin of one and one-half percent (1.50%) (collectively, the “Interest Rate”),
as calculated and determined by the Lender; provided, however, in no event
whatsoever shall the Interest Rate that is charged to the Borrower under this
Note ever be less than six and three-quarters percent (6.75%) per annum.

 

3.          Calculation of Interest. Interest shall be calculated on the basis
of a three hundred sixty (360) days per year factor applied to the actual days
on which there exists an unpaid disbursed principal balance.

 

 

Promissory Note
(Revolving Line of Credit Note)

2

--------------------------------------------------------------------------------

 

 

4.           Repayment.

 

(a)     The Lender shall be paid regular installments of interest in an amount
determined by the Lender based on the outstanding Principal. These installments
shall commence on the ___ day of January, 2020, and shall continue to be paid to
the Lender on that same calendar day of each succeeding month thereafter.

 

(b)      If Lender at any time determines that it has miscalculated the amount
of any installment(s) due, Lender shall give notice to Borrower of the corrected
amount, and (i) if the corrected amount represents an increase that is due, then
Borrower shall, as of the next scheduled installment thereafter, pay to Lender
any sums Borrower would have otherwise been obligated to pay to Lender had the
amount of such installment(s) not been miscalculated, or (ii) if the corrected
amount of such installment(s) represents a decrease that is due and Borrower is
not otherwise in Default then Borrower shall receive a credit against this Note,
as of the next scheduled monthly payment, in an amount equal to the sums that
Borrower would not have otherwise been obligated to pay to Lender had the amount
of such monthly payment not been miscalculated. In addition, the Lender shall
have the right to correct patent errors or omissions in this Note without
affecting the validity of this Note or the liability of any Party.

 

5.         Method of Payment. All payments of principal, interest, costs and
fees hereunder shall be made in immediately available funds to the Lender at
12100 Sunset Hills Road, Suite 130, Reston, Virginia 20190, or at any other
location of the Lender specified in writing by the Lender to the Borrower, by
noon (local time) on the date when due.

 

6.          Application of Payments. All payments made under this Note shall be
applied, as of the date received, first to late payment fees, fees and expenses
or other sums owed to the holder, under this Note and any other Loan Document,
next to accrued interest, and then to principal, or in such other order or
proportion as the holder of this Note, in the holder's sole and absolute
discretion, may elect.

 

7.         Maturity. The maturity date is the date when the outstanding
principal balance of this Note and all accrued interest then unpaid, together
with all other amounts, costs and fees, if any, outstanding, shall be and become
immediately due and payable in full (the “Maturity Date”). The Maturity Date is
December __, 2020.

 

8.         Extensions of Maturity by Holder. Each Obligor who executes this Note
hereby gives consent to the holder of this Note unilaterally, in its sole
discretion, extending the Maturity Date or the date of any installment that is
due hereunder, at any time or from time to time, without notice, without the
necessity of any party hereto executing any additional agreement, and without
releasing, discharging, or adversely affecting the liability or Obligations of
any Party, whatsoever. The terms of this section shall remain in full force and
effect regardless if the holder requires the execution of a modification
agreement in connection with any such extension, and regardless of whether or
not Borrower executes and delivers such modification agreement. Notwithstanding
the preceding sentence, Borrower agrees to execute, acknowledge and deliver any
such modification agreement prepared by Lender or its counsel, and such
agreement shall be prepared at the sole expense of the Borrower.

 

 

Promissory Note
(Revolving Line of Credit Note)

3

--------------------------------------------------------------------------------

 

 

9.        Late Payment Fee. Should any monthly installment due hereunder
(whether principal and/or interest) be received more than ten (10) days after
its due date (excluding upon maturity or acceleration), regardless whether
notice thereof is sent to the Borrower, the Borrower shall pay a late payment
fee equal to five percent (5.00%) of the amount then due.

 

10.        Voluntary Prepayment. Borrower may from time to time prepay, in whole
or in part, the amounts owed under the Loan; provided however, partial
prepayments will not affect the due date or the scheduled monthly installment
amounts due under this Note.

 

11.        Unused Principal. In the event the full principal amount of this Note
has not been disbursed under the terms of any Loan Documents by the date that is
thirty (30) days prior to the Maturity Date, any obligation of the Lender to
disburse any remaining amount of principal shall terminate and be of no force or
effect.

 

12.         Notices. Any notice required or permitted by or in connection with
this Note shall be in writing and: (i) if sent to the Lender shall be at its
address as set forth in the Loan Agreement, and shall be properly sent when
deposited in the United States Mail, postage pre-paid, certified mail, return
receipt requested, or when deposited with a recognized international overnight
delivery service company, fees pre-paid, and (ii) if sent to the Borrower shall
be deemed to be properly sent when deposited in the United States Mail, postage
pre-paid, certified mail, return receipt requested, or when deposited with a
recognized international overnight delivery service company, fees pre-paid, and
addressed to the Borrower as follows: 7250 Woodmont Avenue, Suite 350, Bethesda,
Maryland 20814, Attn: Michael Jacoby.

 

13.        Default; Acceleration Upon Default. The Borrower shall be in
immediate default under this Note at such time as a Default has occurred and
continues beyond any applicable notice and cure period under the Loan Documents.
Notwithstanding anything that may be contained in this Note or in any of the
other Loan Documents to the contrary, upon a Default: (i) the maturity of any or
all Obligations may, at Lender’s sole option, be accelerated, and (ii) the
holder may, in the holder's sole and absolute discretion and without notice or
demand, declare the entire unpaid balance of Principal plus accrued interest and
any other sums and amounts due hereunder immediately due and payable in full.
Reference is made to the Security Agreement and all other Loan Documents for
further and additional rights that are available to the holder of this Note to
accelerate and declare the entire unpaid balance of principal plus accrued
interest and any other sums due hereunder immediately due and payable.

 

14.       Rate After Default. Notwithstanding anything contained in this Note to
the contrary, in the event of a breach of the Deposit Requirement covenant (as
described and defined in the Loan Agreement), such breach shall not constitute a
default or Event of Default, but the interest rate then in effect under this
Note shall automatically increase by one percent (1.00%) above the interest rate
that is then in effect under this Note, without the need for notice to Borrower,
as provided in the Loan Agreement. Upon the occurrence and continuance of a
Default, all amounts owed hereunder shall bear interest until paid in full at
five (5) percentage points above the interest rate that is in effect under this
Note (the “Default Rate”).

 

15.        Interest Rate After Maturity and After Judgment. Even though the
maturity date of this Note may have passed, this Note shall continue to bear
interest at the Default Rate. If judgment is entered against the Borrower on
this Note, the amount of the judgment entered (which may include principal,
interest, default interest, late charges, fees, and costs) shall bear interest
at the Default Rate.

 

 

Promissory Note
(Revolving Line of Credit Note)

4

--------------------------------------------------------------------------------

 

 

16.         Expenses of Collection. The Borrower shall pay all of the Lender's
costs, fees, and expenses resulting from any enforcement action, or which may be
incurred in connection with the defense of this Note by Lender against any claim
or cause of action, including an award of attorneys’ fees in the amount of all
actual attorneys’ fees which the Lender may reasonably incur, until paid in
full.

 

17.       Waiver of Protest. Each Obligor who signs this Note hereby waives
presentment, notice of dishonor and protest and any and all lack of diligence or
delays in the collection or enforcement hereof, and expressly consents to the
renewal of any and all Obligations, any release or any other indulgence or
forbearance, which may be without notice to any Party.

 

18.         Set-off. The Borrower agrees that whenever the Lender has the right
to declare the Obligations to be immediately due and payable in full (whether or
not it has so declared), the Lender and any branch or affiliate acting on its
behalf is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Lender or any branch or affiliate of the
Lender acting on its behalf to or for the credit or the account of any party
signatory hereto against any and all of the obligations of such party to the
Lender, irrespective of whether the Lender shall have made any demand under this
Note and although such obligations may be unmatured. The Lender agrees promptly
to notify such party after any such set-off and application, provided, that, the
failure to give such notice shall not affect the validity of such set-off and
application. Although the Lender may in its discretion take any act to confirm,
indicate, or otherwise evidence a set-off, such act shall not be deemed to be
necessary for an effective set-off. The rights of the Lender under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have. The Borrower
agrees that the Lender shall have a lien on and a continuing security interest
in: (i) all instruments, documents, securities, cash, property and the proceeds
of any of the foregoing, owned by the Borrower or in which the Borrower has an
interest, which now or hereafter are at any time in possession or control of the
Lender or in transit by mail or carrier to or from the Lender or in the
possession of any third party acting on behalf of the Lender, without regard to
whether the Lender received the same in pledge, for safekeeping, as agent for
collection or transmission or otherwise or whether the Lender had conditionally
released the same, and (ii) all other property of such party in which a security
interest in favor of the Lender now exists or is hereafter created pursuant to
any written agreement now in effect or hereafter executed by such party, all of
which shall at all times constitute additional security for all Obligations to
the Lender, except for “consumer credit” subject to the disclosure requirements
of the Federal Truth in Lending Act.

 

19.       Commercial Loan; Voluntary Involvement. It is hereby covenanted and
warranted that the loan evidenced by this Note is being obtained and will be
used solely for business, investment or commercial purposes, and is the result
of a commercial loan transaction and no truth-in-lending, similar laws or laws
constituting limitations regarding interest, are applicable.

 

 

Promissory Note
(Revolving Line of Credit Note)

5

--------------------------------------------------------------------------------

 

 

20.           Security. This Note and the other Loan Documents are secured by:

 

(a)     the Security Agreement,

 

(b)     a Collateral Assignment, and any amendments, modifications, duplicates
or supplements thereof, and

 

(c)     any and all other security documents executed in connection with the
Loan, and any amendments, modifications, duplicates or supplements thereof.

 

21.         Choice of Law; Consent to Jurisdiction and Venue. The laws of the
Commonwealth of Virginia, without reference to conflicts of laws principles,
shall govern this Note, and the interpretation and construction and
enforceability thereof and any and all issues relating to the transactions
contemplated herein. It is expressly acknowledged that the Loan arose in the
Commonwealth of Virginia.

 

22.          Invalidity of Any Part. If any provision or part of any provision
of this Note shall for any reason be held invalid, illegal or unenforceable in
any respect, such invalidity or unenforceability shall not affect any other
provisions of this Note and this Note shall be construed as if such invalid,
illegal or unenforceable provision or part thereof had never been contained
herein, but only to the extent of its invalidity, illegality or
unenforceability.

 

23.         Estoppel Certificate. The Borrower agrees to furnish to the holder
of this Note at any time and from time to time, within ten (10) days after a
written request from the holder of this Note (but not more often than once in
any twelve month period), a written estoppel certificate, duly executed and
acknowledged, setting forth the amount then due under this Note, and whether any
claims, offset or defense is then known to exist under this Note.

 

24.          Tense and Gender. As used herein, the term “Lender” includes the
singular and the plural and refers to all genders.

 

25.         Assignability. This Note: (i) may not be assigned by the Borrower
without the prior written consent of the Lender, and (ii) may be assigned by the
Lender or any holder of this Note at any time or from time to time.

 

26.         Time of Essence. Time shall be of the essence of each and every
provision of this Note and the other Loan Documents.

 

27.        Binding Nature. This Note shall inure to the benefit of and be
enforceable by the Lender and the Lender's successors and/or assigns and any
other person to whom the Lender may grant an interest in the Borrower's
obligations to the Lender, and shall be binding and enforceable against the
Borrower and the Borrower's successors and/or assigns.

 

28.         Paragraph Headings. The paragraph headings used within this Note are
for convenience only, and shall not affect the meanings set forth in such
paragraphs, or in this Note.

 

29.          Obligations Joint and Several. The agreements, obligations,
warranties and representations of Borrower contained herein are joint, several
and joint and several with respect to each Party who is a Borrower.

 

 

Promissory Note
(Revolving Line of Credit Note)

6

--------------------------------------------------------------------------------

 

 

30.         Incorporation of Loan Documents. The Loan Documents are expressly
made a part of this Note by this reference in the same manner and with the same
effect as if set forth herein at length and any holder of this Note is entitled
to the benefits of and remedies provided in the other Loan Documents.

 

31.         Counterparts. Separate signatures are permissible, and all
signatures hereto may be provided by the parties hereto in separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable and be
deemed to be effective for all purposes. Any party delivering an executed
counterpart of this document by telefax, facsimile, or e-mail transmission of an
Adobe® file format document also shall deliver an original executed counterpart
of this document, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
instrument.

 

32.         Intentionally Deleted.

 

33.        WAIVERS. EACH OF THE OBLIGORS AGREES THAT IT WILL NOT BE NECESSARY
FOR THE LENDER, IN ORDER TO ENFORCE PAYMENT OF THIS NOTE BY ANY PARTY, TO FIRST
INSTITUTE SUIT AGAINST ANY OTHER PARTY. EACH OF THE OBLIGORS HEREBY EXPRESSLY
RELINQUISHES AND WAIVES (TO THE EXTENT THE SAME MAY BE LAWFULLY WAIVED) EACH AND
EVERY RIGHT, DEFENSE OR CLAIM THAT FOLLOWS: (a) ANY RIGHT TO REQUIRE LENDER TO
FIRST ENFORCE ITS REMEDIES AGAINST ANY PARTICULAR PARTY; (b) ANY RIGHT TO
REQUIRE LENDER TO HAVE RECOURSE AGAINST ANY COLLATERAL; (c) ANY AND ALL RIGHTS
UNDER OR PURSUANT TO SECTIONS 49-25 AND 49-26 OF THE CODE OF VIRGINIA, 1950 AS
AMENDED; (d) ANY DEFENSE ARISING BY REASON OF ANY DISABILITY, OR THE DISABILITY
OF ANY OF THE OTHER OBLIGORS; (e) ALL RIGHTS OF CONTRIBUTION, SUBROGATION OR
REIMBURSEMENT AS AMONG THE OBLIGORS, UNTIL ALL INDEBTEDNESS UNDER THE LOAN SHALL
HAVE BEEN PAID IN FULL TO THE LENDER; (f) ALL RIGHTS OF OR TO PRESENTMENTS,
DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE, PROTESTS, NOTICES OF
PROTEST, DEMANDS, NOTICES OF DEMANDS, NOTICES OF DISHONOR, NOTICES OF
NON-PAYMENT AND OF THE EXISTENCE, CREATION, OR INCURRING OF NEW OR ADDITIONAL
INDEBTEDNESS OF THE BORROWER; (g) ALL RIGHTS TO REQUIRE WRITTEN ACCEPTANCE OF
THIS NOTE BY LENDER; (h) ALL RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY
DEFENSES, CLAIMS OR COUNTERCLAIMS BROUGHT HEREUNDER; (i) THE RIGHT TO INTERPOSE
ANY DEFENSE BASED UPON ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF LACHES,
INDULGENCES, DETERIORATION OF SECURITY, EXTENSION OF TIME OF PAYMENT, RENEWALS
AND MODIFICATIONS; AND (j) THE RIGHT TO ASSERT ANY SET-OFF IN FAVOR OF ANY
OBLIGOR PRIOR TO PAYMENT IN FULL TO THE LENDER. EACH OF THE OBLIGORS REPRESENTS
AND WARRANTS THAT LEGAL COUNSEL OF CHOICE HAS BEEN AVAILABLE TO REVIEW AND
INTERPRET THIS NOTE AND ALL WAIVERS AND RELEASES CONTAINED HEREIN, SAID COUNSEL
HAVING BEEN AVAILABLE TO EXPLAIN AND ADVISE EACH OF THE OBLIGORS AS TO THE
NOTE'S CONTENTS AND MEANING. MOREOVER, EACH OF THE OBLIGORS FURTHER REPRESENTS
AND WARRANTS THAT EACH UNDERSTANDS THIS NOTE HAVING SEEN AND READ ITS CONTENTS,
AND IS EXECUTING THIS NOTE VOLUNTARILY AND WITH THE FREE CONSENT AND DESIRE OF
EACH OBLIGOR FOR GOOD AND VALUABLE CONSIDERATION. EACH OBLIGOR HAS REVIEWED AND
APPROVED EACH OF THE ABOVE RELEASES AND WAIVERS AND HAS FREELY AGREED TO EXECUTE
THIS NOTE.

 

(signatures appear on next page)

 

 

Promissory Note
(Revolving Line of Credit Note)

7

--------------------------------------------------------------------------------

 

 

WITNESS our signatures to this Promissory Note:

 

Borrower:

 

Broad Street Operating Partnership, LP

a Delaware limited partnership

 

By:         Broad Street OP GP, LLC

a Delaware limited liability company

its General Partner

 

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

Broad Street Realty, Inc.

a Delaware corporation

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

Broad Street Realty, LLC

a Maryland limited liability company

 

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

STATE OF MARYLAND

CITY/COUNTY OF MONTGOMERY, to wit:

 

The foregoing instrument was acknowledged before me, a notary public, this 13th
day of December, 2019, by Michael Z. Jacoby, as Chief Executive Officer of Broad
Street OP GP, LLC, a Delaware limited liability company, the General Partner of
Broad Street Operating Partnership, LP, a Delaware limited partnership, as Chief
Executive Officer of Broad Street Realty, Inc., a Delaware corporation, and as
Chief Executive Officer of Broad Street Realty, LLC, a Maryland limited
liability company.

 

My Commission Expires: May 25, 2021 /s/ Hope Cantarilho      Registration
Number:     227861 Notary Public

 

(signatures continue on next page)

 

 

Promissory Note
(Revolving Line of Credit Note)

8

--------------------------------------------------------------------------------

 

 

WITNESS the following signatures and seals to this Promissory Note (continued):

 

The undersigned jointly and severally agree: (i) that each is also an Obligor
(as defined in this Note) and consent to the applicable provisions regarding an
Obligor, and (ii) to unconditionally and absolutely guarantee payment of all of
the terms and conditions herein in accordance with the terms of that certain
Unconditional Guaranty Agreement dated of even date herewith:

 

Guarantors:

 

BSV Cromwell Land LLC

a Maryland limited liability company

 

By:/s/ Michael Z. Jacoby     (seal)

Michael Z. Jacoby

Chief Executive Officer

 

 

 

              /s/ Michael Z. Jacoby          (seal)

Michael Z. Jacoby (individually)

 

 

STATE OF MARYLAND

CITY/COUNTY OF MONTGOMERY, to wit:

 

The foregoing instrument was acknowledged before me, a notary public, this 13th
day of December, 2019, by Michael Z. Jacoby, as the Chief Executive Officer of
BSV Cromwell Land LLC, a Maryland limited liability company, and individually.

 

My Commission Expires: May 25, 2021 /s/ Hope Cantarilho      Registration
Number:     227861 Notary Public

 

 

Promissory Note
(Revolving Line of Credit Note)

9